PER CURIAM.
Defendant was found guilty by a district court jury of a charge of criminal sexual conduct in the first degree, Minn. Stat. § 609.342(a) (1976) and was sentenced by the trial court to a maximum term of 20 years in prison. On this appeal from judgment of conviction, defendant contends (1) that his conviction should be reversed outright on the ground that the evidence of his guilt was legally insufficient, or (2) that at least he should be given a new trial on the ground that the trial court abused its discretion in admitting certain other-crime evidence. There is no merit to either contention, and we affirm.
Affirmed.